28 F.3d 104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Martin BENTSON, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary, Defendant-Appellee.
No. 93-17150.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 21, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Donald M. Bentson appeals pro se the district court's dismissal of his action seeking judicial review of the Secretary of Health and Human Services' (Secretary) decision denying his request to reopen his 1988 application for disability benefits.  Bentson argues the district court erred by concluding that it lacked jurisdiction to review the Secretary's decision not to reopen the prior proceeding.  We have squarely rejected Bentson's argument.   See Panages v. Bowen, 871 F.2d 91, 92-93 (9th Cir.1989) (per curiam).  We deny all Bentson's outstanding requests and motions in this case.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3